Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 19 April 2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-082460 application as required by 37 CFR 1.55.
Receipt is acknowledged of the certified copy of JP 2016-185074 required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/14/2019 and 9/3/2021 have been considered by the examiner.
The information disclosure statement filed 10/29/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed-out information referred to therein has not been considered.
Specifically, Foreign Patent Document EP 2999414 is lacking a copy in the application file.
The rest of the IDS filed 10/29/2019 has been considered by the examiner.

Status of Claims
Claims 1-15 are pending.

Specification
The abstract of the disclosure is objected to because it includes “Representative Drawing FIG. 1” in lines 9 and 10. The examiner suggests that this be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rudolph et al. (US 2005/0041282) of record (hereafter Rudolph).
Regarding claim 1, Rudolph discloses a medical observation device (see at least the title, where a surgical microscope is a medical observation device) comprising: a microscope section that images a surgical site (see at least Fig. 1 and paragraph [0014], where 103 is a surgical microscope body); a holding section that holds the microscope section on a tip end side (see at least Fig. 1 and paragraph [0014], where stand unit 101 includes a carrier arm 102); a base section to which a base end of the holding section is connected (see at least Fig. 1 and paragraph [0014], where stand unit 101 is accommodated on a console 104, which is the same as a base section); and an operation section that is provided at the base section for performing various kinds of operating input (see at least Fig. 1 and paragraph [0014], where touch screen monitor 105 is an operation section provided on the console 104).

Regarding claim 2, Rudolph discloses all of the limitations of claim 1.
Rudolph also discloses that the holding section is configured as a balance arm provided with a counterweight, and the operation section is arranged outside a movable range of the counterweight (see at least Fig. 1 and paragraph [0017], where the figure shows a balance arm with a counterweight and the disclosure describes the act of automatically balancing the system). Fig. 1 is reproduced and annotated below indicating the balance arm with a counterweight.



    PNG
    media_image1.png
    772
    614
    media_image1.png
    Greyscale

Regarding claim 8, Rudolph discloses all of the limitations of claim 2.
Rudolph also discloses that the base section has a portion with a substantially rectangular shape and a portion with a wall shape that is provided to protrude upward from a position corresponding to one side of an upper surface of the portion with the substantially rectangular shape, and the operation section is provided on a wall surface that faces an outside of the portion with the wall shape (see at least Fig. 1, where the base section is illustrated with a substantially rectangular shape, where the wheels are at the four corners and console 104 is a 

Regarding claim 9, Rudolph discloses all of the limitations of claim 1.
Rudolph also discloses that the operation section includes an operation section for receiving operating input that is performed during surgery (see at least paragraphs [0014]-[0017], where touch screen monitor 105 receives inputs for controlling the surgical microscope).

Regarding claim 10, Rudolph discloses all of the limitations of claim 9.
Rudolph also discloses that an input device that forms the operation section includes a touch panel (see at least paragraph [0014], where touch screen monitor 105 is a touch panel) and a switch (see at least Fig. 1 and paragraph [0021], where the input device includes a foot switch).

Regarding claim 11, Rudolph discloses all of the limitations of claim 1.
Rudolph also discloses that the operation section includes an operation section for performing an operation of moving the medical observation device (see at least paragraph [0021], where the touch screen monitor 105 includes inputs for moving the microscope).

Regarding claim 12, Rudolph discloses all of the limitations of claim 11.

    PNG
    media_image2.png
    301
    515
    media_image2.png
    Greyscale
Rudolph also discloses that an input device that forms the operation section includes a grip that is gripped when the medical observation device is caused to move and a caster locking lever for locking rotation of a caster of the medical observation device (see at least Fig. 1, where the microscope stand is shown to include a grip or handle and caster locking levers for locking rotation of a caster). A portion of figure 1 is reproduced below and annotated to indicate the grip and caster locking lever.

Regarding claim 14, Rudolph discloses all of the limitations of claim 1.
Rudolph also discloses that the operation section includes an operation device, and a movable section that supports the operation device such that a position of the operation device is able to be changed (see at least Fig. 1 and paragraph [0014], where the display screen 105 is the operation device and the attachment between the display screen 105 and the console 104 is the movable section which allows the screen to be rotated by ±90° and tilted by 20°, thus changing the position of the screen).

Regarding claim 15, Rudolph discloses a medical observation system comprising: a medical observation device (see at least the title, where a surgical microscope is a medical observation device) that includes a microscope section that images a surgical site (see at least .

Claims 1, 3, 9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Koskas (WO/2003/002011) of record (hereafter Koskas).
Regarding claim 1, Koskas discloses a medical observation device (see at least Fig. 4A and the abstract) comprising: a microscope section that images a surgical site (see at least Fig. 4A and Page 18, lines 25-30, where camera module 430 is a microscope section); a holding section that holds the microscope section on a tip end side (see at least Fig. 4A and Page 19, lines 2-4, where the handling apparatus 420 includes arms 408, and 412, which are the holding section); a base section to which a base end of the holding section is connected (see at least Fig. 4A and Page 18, lines 25-28, where floor-stand support 410 is the base section, which can also include vertical arm 406); and an operation section that is provided at the base section for 

Regarding claim 3, Koskas discloses all of the limitations of claim 1.
Koskas also discloses that a rotational axis section that has a rotational axis in a vertical direction relative to the base section is arranged at the base end of the holding section that is connected to an upper surface of the base section (see at least Fig. 4A and Page 20, lines 11-12, where arm 408 can be rotated around axis 490, which is in a vertical direction relative to the base section).

Regarding claim 9, Koskas discloses all of the limitations of claim 1.
Koskas also discloses that the operation section includes an operation section for receiving operating input that is performed during surgery (see at least Fig. 4A and Page 20, lines 17-23, where command board 414 receives operating input which is performed during surgery as is illustrated in Fig. 4A).

Regarding claim 11, Koskas discloses all of the limitations of claim 1.
Koskas also discloses that the operation section includes an operation section for performing an operation of moving the medical observation device (see at least Fig. 4A and Page 20, lines 17-23, where command board 414 controls displacement by an electrical motor system).

Regarding claim 15, Koskas discloses a medical observation system comprising: a medical observation device (see at least Fig. 4A and the abstract) that includes a microscope section that images a surgical site (see at least Fig. 4A and Page 18, lines 25-30, where camera module 430 is a microscope section); a holding section that holds the microscope section on a tip end side (see at least Fig. 4A and Page 19, lines 2-4, where the handling apparatus 420 includes arms 408, and 412, which are the holding section); a base section to which a base end of the holding section is connected (see at least Fig. 4A and Page 18, lines 25-28, where floor-stand support 410 is the base section, which can also include vertical arm 406); an operation section that is provided at the base section for performing various kinds of operating input (see at least Fig. 4A, Page 19, lines 12-13 and Page 20, lines 17-23, where command board 414 and controlling handle 403 are the operation section); and a display device that displays an image captured by the medical observation device (see at least Figs. 3A and 4A and Page 14, lines 1-12, where display device 250 can be a head mounted display 254).

Claims 1, 3-7, 9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (JP 2005-143970) of record (hereafter Higuchi, all citations are to the English Language Machine Translation).
Regarding claim 1, Higuchi discloses a medical observation device (see at least the abstract) comprising: a microscope section that images a surgical site (see at least Fig. 1 and paragraph [0019], where microscope part 2 is the microscope section); a holding section that holds the microscope section on a tip end side (see at least Fig. 1 and paragraph [0019], where 

    PNG
    media_image3.png
    545
    734
    media_image3.png
    Greyscale


Regarding claim 3, Higuchi discloses all of the limitations of claim 1.


Regarding claim 4, Higuchi discloses all of the limitations of claim 3.
Higuchi also discloses that the base end of the holding section is connected to a front side beyond an approximate center in a horizontal plane of the base section on the upper surface of the base section (see at least Figs. 1 and 2, where the base section includes base 4, such that the arm 6 connects with the support 5 to a front side beyond an approximate center in a horizontal plane of the base 4).

Regarding claim 5, Higuchi discloses all of the limitations of claim 4.
Higuchi also discloses that the operation section is arranged on a rear side beyond the approximate center in the horizontal plane of the base section (see at least Figs. 1 and 2, where the operation section, which includes camera control device 21 is arranged on a rear side beyond the approximate center in the horizontal plane of the base 4).

Regarding claim 6, Higuchi discloses all of the limitations of claim 5.
Higuchi also discloses that a shape of the upper surface of the base section has a long-side direction and a short-side direction, and the base end of the holding section is provided on 

Regarding claim 7, Higuchi discloses all of the limitations of claim 4.
Higuchi also discloses that at the base section, a caster that is able to move on a contact surface is provided on each of a front side beyond a position to which the base end of the holding section is connected in the horizontal plane of the base section and a rear side beyond a position to which the base end of the holding section is connected in the horizontal plane of the base section (see at least Fig. 1, where 27 wheels or casters).

Regarding claim 9, Higuchi discloses all of the limitations of claim 1.
Higuchi also discloses that the operation section includes an operation section for receiving operating input that is performed during surgery (see at least paragraphs [0001] and [0021], where the camera control device receives operating input that is performed during surgery).

Regarding claim 13, Higuchi discloses all of the limitations of claim 1.


Regarding claim 14, Higuchi discloses all of the limitations of claim 1.
Higuchi also discloses that the operation section includes an operation device, and a movable section that supports the operation device such that a position of the operation device is able to be changed (see at least Fig. 1 and the abstract, where the camera control device 21 is the operation device and the mounting section 28 is the movable section since it can be moved up and down to change the position of the operation device).

Regarding claim 15, Higuchi discloses a medical observation system comprising: a medical observation device (see at least the abstract) that includes a microscope section that images a surgical site (see at least Fig. 1 and paragraph [0019], where microscope part 2 is the microscope section); a holding section that holds the microscope section on a tip end side (see at least Fig. 1 and paragraph [0019], where arm part 37 comprises arms 6-8, which are the holding section); a base section to which a base end of the holding section is connected (see at least Fig. 1 and paragraph [0016], where support 5 is the base section); an operation section that is provided at the base section for performing various kinds of operating input (see at least Fig. 1 and paragraph [0021], where TV camera control device 21 is an operation section); and a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (US 2005/0041282) of record (hereafter Rudolph) as applied to claim 1 above, and further in view of Yamaoka et al. (US2016/0165222) (hereafter Yamaoka).
Regarding claim 13, Rudolph discloses all of the limitations of claim 1.
Rudolph does not specifically disclose that the operation section includes an operation device that is attachable to and detachable from the base section.
However, Yamaoka teaches a surgical microscope (see at least the abstract) comprising an operation device that is remote from a base section (see at least paragraph [0203], where the input device can be a remote control or an external connection device such as a mobile phone or PDA).
The touch screen of Rudolph is similar to that of a touch screen phone or a tablet and would be obvious to replace with a wirelessly connected touch screen device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rudolph to include the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.W.B/             Examiner, Art Unit 2872     

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872